DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/1/2022 are acknowledged and have been fully considered.  Claims 1, 3, 4, 6, and 8-21 are now pending.  Claims 2, 5, and 7 are canceled; claims 1, 3, 6, 12, and 18 are amended; claims 9 and 10 are withdrawn; claim 21 is new.
Claims 1, 3, 4, 6, 8, and 11-21 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “wherein the plurality of nanoparticles are configured to adhere to a location internal to a subject.”  However, the specification does not teach how the nanoparticles are configured to adhere an internal location.  For example, the specification generally teaches “[t]he nanoparticles were also designed to selectively adhere to the inflamed tissue such as the colonic mucosa for local drug release at ulcers” (see [0151]), however, the specification is silent as to the actual “configuration” of the nanoparticles that were used to achieve this result.  Therefore, instant specification does not provide adequate written description support for the invention of claim 6 because it does not describe any species of nanoparticles capable of achieving the claimed function. As such, the specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.  
Claim 15 recites “wherein the therapeutic agent is configured to be released from the thermoreponsive polymer at a zero-order or first-order release profile.” However, the specification does not teach how the therapeutic agent is configured to be released from the thermoreponsive polymer at a zero-order or first-order release profile.  For example, the specification generally teaches that “[t]he agent may be released at a relatively constant average rate…the therapeutic agent is released at a first-order release rate”, but the specification is silent as to the actual “configuration” of the therapeutic agent that were used to achieve this result.  Therefore, instant specification does not provide adequate written description support for the invention of claim 15 because it does not describe any species of nanoparticles capable of achieving the claimed function. As such, the specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant specification teaches that the size of the nanoparticles were selected to provide high drug loading while maintaining selective adhesion to colonic ulcers.  The Examiner appreciates Applicant pointing to [0151], however the claim at hand is drawn to “a location internal to a subject”, not simply “configured to adhere to colonic ulcers in a subject” or even “configured to adhere to a colonic in a subject”.  The instant specification has no teaching or support for the configurations required to adhere to any and all internal locations of a subject.  Further, this is nothing in the specification that would reasonably provide any support or teaching for how one would arrive at said configuration (i.e. does size control allowed for tailored adhesion to specific desired internal sites?).  Thus the rejection of record is maintained.
Applicant argues that the specification discloses that the release profiles is associated with nanoparticle and/or thermoresponsive polymers, as well as the type of degradation or stimuli the nanoparticles and/or thermoresponsive polymers are exposed to and points to page 24, paragraph 2 of the instant specification.  However, the second paragraph on page 24:
In certain embodiments, the therapeutic agent is released by diffusion out of the hydrogel and/or nanoparticle. In some embodiments, the therapeutic agent is released by degradation of the nanoparticle (e.g., biodegradation, enzymatic degradation, hydrolysis). In some cases, the therapeutic agent may be released be exposure of the thermoresponsive polymer (hydrogel) and/or nanoparticle associated with the therapeutic agent to a stimulis such as ultrasound and/or radiowave.

which does not teach or suggest how to configure the therapeutic agent, as recited by the claim, at zero-order or first-order release profiles.  Thus, the rejection of record is maintained.  Applicant argues that the claims should not be required to recite every material or physical property.  However, the issue at hand is not limitations missing from the claim, but rather instant specification does not provide adequate written description support for the invention of claim 15 because it does not describe any species of nanoparticles capable of achieving the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8, 11, 12, 13, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al. (“Poly(N-isopropylacrylamide-co-methacrylic acid) pH/thermo-responsive porous hydrogels as self-regulated drug delivery system”) in view of Shen et al. (“Preparation and characterization of thermo-responsive albumin nanospheres”).
	Constantin et al. teaches a dual drug delivery system based on a ‘‘biosensor’’ (pH-sensitive unit) and a delivery component (thermosensitive hydrogel) (see abstract).  Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid) and teaches that it loses its thermosensitivity at physiological pH and temperature, however, when the negatively-charged carboxylic groups of the pH-sensitive units interact electrostatically with the positively-charged drugs with hydrophobic character propranolol, lidocaine or metoclopramide, taken as model biologically active compounds, the copolymer restores the thermosensitive properties around the physiological pH and temperature (see abstract). Constantin et al. teaches a sol-to-gel transition of 28.4-48ºC (see Table 2).
	Although, Constantin et al. teaches positively-charged drugs, such as propranolol, lidocaine or metoclopramide, Constantin et al. does not teach a solution comprising a plurality of nanoparticles that comprise a therapeutic agent.
Shen et al. teaches thermo-responsive poly(N-isopropylacrylamide-co-acrylamide)-block-polyallylamine-conjugated albumin nanospheres (PAN) (see abstract). Shen et al. teaches that the PAN selectively accumulates onto solid tumors that are maintained above physiological temperature due to local hyperthermia (see abstract). Shen et al. teaches loading albumin nanospheres with a drug (i.e. a therapeutic agent, see abstract).  Shen et al. teaches that PAN will not precipitate on the healthy tissues and cells because of the hydrophilic surface, but will precipitate on the heated cancer tissues and cells around 42°C, because the copolymer will become hydrophobic at higher temperature due to conformational transition of the chain (see page 134).
Regarding claims 1, 3, 19, and 21, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize albumin nanospheres (i.e. a nanoparticle) with a drug as taught by Shen et al. in the article of Constantin et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to targeting and controlled release of a therapeutic agent using polymers that undergo a change based on stimuli with similar copolymers, and Shen et al. teaches that PAN will not precipitate on the healthy tissues and cells because of the hydrophilic surface, but will precipitate on the heated cancer tissues and cells around 42°C, because the copolymer will become hydrophobic at higher temperature due to conformational transition of the chain (see page 134).  Regarding the limitation “the sol-to-gel transition comprises a phase transition from a liquid phase to a solid or semi-solid phase”, Constantin et al. a hydrogel and microgels, which reads on a semi-solid phase above their LCST (see abstract).
Regarding claim 6, Shen et al. teaches that PAN will not precipitate on the healthy tissues and cells because of the hydrophilic surface, but will precipitate on the heated cancer tissues and cells around 42°C, because the copolymer will become hydrophobic at higher temperature due to conformational transition of the chain (see page 134).
	Regarding claim 8, Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid (see abstract), which is disclosed to be a thermoresponsive polymer by the instant specification (see [0067]) and also teaches negatively-charged carboxylic groups (see abstract).  The instant specification also teaches that one or more negatively charged functional groups can be included on the thermoresponsive polymer such that the thermoresponsive polymer may (selectively) adheres to a surface of inflamed tissue (see [0070]).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).
	Regarding claims 11 and 12, Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid (see abstract).
	Regarding claim 16, Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid (see abstract) which has a structure of:

    PNG
    media_image1.png
    230
    383
    media_image1.png
    Greyscale


Which reads on the instant structure where z is 0.
Regarding claim 17, Constantin et al. teaches that the molecular weight is 2,280 g/mol (i.e. 2.280 kDa, see page 92).
Regarding claim 18, Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid (see abstract), which is disclosed to be a thermoresponsive polymer by the instant specification (see [0067]) and also teaches negatively-charged carboxylic groups (see abstract).  The instant specification also teaches that one or more negatively charged functional groups can be included on the thermoresponsive polymer such that the thermoresponsive polymer may (selectively) adheres to a surface of inflamed tissue (see [0070]).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 13, Constantin et al. teaches a sol-to-gel transition of 28.4-48ºC (see Table 2).

Claims 1, 3, 6, 8, 11, 12, 13, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al. (“Poly(N-isopropylacrylamide-co-methacrylic acid) pH/thermo-responsive porous hydrogels as self-regulated drug delivery system”) and of Shen et al. (“Preparation and characterization of thermo-responsive albumin nanospheres”) in view of Martin et al. (“Surface Functionalization of Nanomaterials with Dendritic Groups: Toward Enhanced Binding to Biological Targets”).
The teachings of Constantin et al. and Shen et al. have been set forth above.
Constantin et al. and Shen et al. do not teach a dendritic ligand.
Martin et al. teaches nanoparticles functionalized with dendritic and nondendritic
displays of mannose, a well-known multivalent ligand (see abstract).  Martin et al. teaches that the dendritic systems exhibited 1-2 orders of magnitude enhancement in binding affinity relative to the nondendritic displays.  Martin et al. teaches the ability of the dendritic groups to overcome steric inhibition by polymer chains at the material surface and also to the presentation of ligands in localized clusters (see abstract).
	Regarding claim 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a dendritic ligand as taught by Martin et al. in the article of Constantin et al. and Shen et al.  One would be motivated to do so with a reasonable expectation of success to increase the binding affinity as taught by Martin et al.

Claims 1, 3, 4, 6, 8, 11, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al. (“Poly(N-isopropylacrylamide-co-methacrylic acid) pH/thermo-responsive porous hydrogels as self-regulated drug delivery system”) and Shen et al. (“Preparation and characterization of thermo-responsive albumin nanospheres”) further in view of Socha et al. (“Stealth nanoparticles coated with heparin as peptide or protein carriers”).
The teachings of Constantin et al. and Shen et al. have been set forth above.
Constantin et al. and Shen et al. do not teach the nanoparticles comprising a coating of heparin.
	Socha et al. teaches nanoparticles loaded in insulin with a coating of heparin (see abstract). Socha et al. teaches that the nanoparticles are “stealth” nanoparticles, and that the stealth nanoparticles allowed an increase in the elimination half-life of insulin, showing that the hydrophilic layer of low molecular weight heparin was able to limit recognition by the mononuclear phagocytosis system in vivo (see abstract). Socha et al. teaches that classical liposomes and nanoparticles are quite rapidly cleared from the blood by cells of the mononuclear phagocytic system (see page 575). Socha et al. teaches that it is known that heparin inhibits the adsorption and the internalization of nanoparticles by macrophages in vitro and displays hydrophilicity and complement inhibition (see page 576). Socha et al. teaches that the stealth nanoparticles achieve a zero-order release rate of drug (see Figure 1).
	Regarding claims 4, 15, and 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heparin coating as taught by Socha et al. on the surface of the nanospheres of Constantin et al. and Shen et al.  One would be motivated to do so with a reasonable expectation of success to inhibit the adsorption and the internalization of the nanoparticles by macrophages in vitro as taught by Socha et al.  Further, as shown by Socha et al. the stealth nanoparticles achieve a zero-order release rate of drug (see Figure 1).
	 
Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that Constantin discloses an already formed, solid poly(NIPAAm-co-MA)-based microgel that is thermosensitive.  However, Constantin discloses that the solution was immediately transferred into a syringe before reads on the composition being a liquid.  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, it is noted that Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid (see abstract) which has a structure of:

    PNG
    media_image1.png
    230
    383
    media_image1.png
    Greyscale


Which reads on the instant structure where z is 0 as recited by instant claim 16.
Applicant argues that Shen, at best, discloses PNIPAM-Aam-b-PAA conjugated albumin nanospheres (PAN) loaded with a model drug, but also does not disclose or render obvious at least the feature of a solution configured to undergo a sol-to-gel transition between ambient conditions and physiological conditions.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that teachings of Constantin and Shen are incompatible with each other and the combination would not have led to a reasonable expectation of success.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize albumin nanospheres (i.e. a nanoparticle) with a drug as taught by Shen et al. in the article of Constantin et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to targeting and controlled release of a therapeutic agent using polymers that undergo a change based on stimuli with similar copolymers, and Shen et al. teaches that PAN will not precipitate on the healthy tissues and cells because of the hydrophilic surface, but will precipitate on the heated cancer tissues and cells around 42°C, because the copolymer will become hydrophobic at higher temperature due to conformational transition of the chain (see page 134).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that just because Constantin or Shen appears to disclose acrylamide polymers (e.g., poly(NIPAAm-co-MA) in Constantin or poly(NIPAM-Aam-b-PAA) in Shen), it does not mean that the polymers are necessarily inherently configured to undergo sol-to- gel phase transition from a liquid phase at ambient conditions to a solid or semi-solid phase at physiological conditions, as recited in independent claim 3.  However, Constantin et al. teaches poly(N-isopropylacrylamide-co-methacrylic acid) and teaches that it loses its thermosensitivity at physiological pH and temperature, however, when the negatively-charged carboxylic groups of the pH-sensitive units interact electrostatically with the positively-charged drugs with hydrophobic character propranolol, lidocaine or metoclopramide, taken as model biologically active compounds, the copolymer restores the thermosensitive properties around the physiological pH and temperature (see abstract).
Applicant argues that Shen would be rendered incapable of serving its intended purpose of releasing drugs when incorporated into the PNIPAAm-based microgels at physiological conditions.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Martin and Socha fail to cure the deficiencies of Constantin et al. and Shen.  However, this is not found to be persuasive for the reasons set forth above.
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611